SUMMARY ORDER

UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND DECREED that the judgment of the United States District Court for the District of Connecticut is AFFIRMED.
Plaintiffs-appellants Lloyd’s Interested Underwriters, Thai Tokai Product Co., Ltd. and Carbon Black Public Co., Ltd. (collectively, “plaintiffs”) appeal from the May 31, 2006 order of the United States District Court for the District of Connecticut (Droney, J.), granting defendant-appellee Oilmar Co. Ltd. Panama, San Sebastian, MV and San Sebastian M/T’s (collectively, “defendant”) motion for reconsideration and denying plaintiffs’ respective motions to compel arbitration on the ground of equitable estoppel. We assume the parties’ familiarity with the facts and procedural history of this case.
Despite plaintiffs’ protestations to the contrary, the district court fairly concluded that plaintiffs waived the argument that the bills of lading incorporated the Charter Party’s arbitration clause. For substantially the same reasons as articulated in the district court’s order, we agree that absent such incorporation and under the circumstances of this case, judicial estoppel does not apply.
We have considered plaintiffs’ remaining arguments and find them to be without merit. For the reasons discussed, the judgment of the district court is AFFIRMED.